Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 14-16, the applicant asserts that “SAMMOUR does not teach or disclose the claimed “terminating receiving of a first radio frame in response to determining that a target receiving station of the first radio frame being received is not a first station,” (emphasis added). Thus, claim 1 is allowable for at least this reason.” Examiner respectively disagrees. 
As indicated by par. 82, “if the STA determines that the AP transmitting the MM P/P SAD frame is not the AP the STA is associated with, it may ignore the frame, but still remain in an awake state to receive any transmission that might be sent from its 

In response to applicant’s argument in pages 16-17, the applicant asserts that “BARRIAC, therefore, fails to disclose or suggest the claimed “in response to determining that a value of the radio frame duration timer is zero, comparing [the] a predetermined variable [storing the first transmission opportunity duration] and a value of the NAV to determine whether the predetermined variable is greater than the value of the NAV” and “in response to determining that the predetermined variable is greater than the value of the NAV, using the predetermined variable to update the NAV of the first station.” Thus, claim 1 is allowable for at least this reason. ” Examiner respectively disagrees. 
As indicated by par. 20, 42, 44, 62 of BARRIAC, the backoff further increase with the NAV of the OBSS packet (NAV of the whole frame), which with the backoff is zero and the NAV of the OBSS packet or the value of the NAV is greater than then the backoff or transmission opportunity duration of the STA then updating the backoff by 

To further clarify KIM et al. (US 20170295560) teaches When a duration indicated by the duration field of the received frame is greater than the current NAV value of the STA, the STA updates the NAV through the duration of the received frame (par. 154).

Therefore the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 13-19, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMMOUR et al. (US 20070147284) in view of BARRIAC et al. (US 20170055160 as supported by provisional 62207790 filed on 08/20/2015) and KIM et al. (US 20170295560 as supported by provisional 62163984 filed on 05/20/2015 and 62276244 filed on 01/08/2016).

Regarding claims 1, 16, 19, SAMMOUR et al. (US 20070147284) teaches a method for processing a network allocation vector (NAV), comprising: 
terminating receiving of a first radio frame in response to determining that a target receiving station of the first radio frame being received is not a first station (par. 82, ignoring the frame when the frame is not from the AP associated with the STA), wherein the terminating occurs at a time instant before an end time of the first radio frame (fig. 3, 4, par. 82, reading the fields of the frame to determine whether to ignore the frame when the frame is not from the AP associated with the STA, which occurs before the end of the frame);  
(par. 82, reading the Duration ID value from the frame and considering the frame supersedes locally stored NAV durations at the STA to update its NAV duration, the duration indicating the duration of the data PPDU as indicated by par. 48),  

wherein the method is performed by at least one processor (par. 82, 48, performed by STA).

However, SAMMOUR does not teach updating an NAV of the first station or maintaining the NAV of the first station unchanged according to a remaining duration of the first radio frame, wherein the remaining duration of the first radio frame is transmission time used for transmitting a remaining part of the first radio frame after the receiving of the first radio frame is terminated, wherein the updating occurs at a time instant corresponding to the end time of the first radio frame and comprises:
using a predetermined variable to store the first transmission opportunity duration and using the remaining duration of the first radio frame to update a radio frame duration timer;
in response to determining that a value of the radio frame duration timer is zero, comparing the predetermined variable and a value of the NAY to determine whether the predetermined variable is greater than the value of the NAY; and


But, BARRIAC in a similar or same field of endeavor teaches updating an NAV of the first station or maintaining the NAV of the first station unchanged according to a remaining duration of the first radio frame (par. 20, even after determining that the received packet is an OBSS packet intended for a different device, the receiving device may continue to defer backoff operations until such time that the period reserved by the channel associated with the OBSS packet expires), wherein the remaining duration of the first radio frame is transmission time used for transmitting a remaining part of the first radio frame after the receiving of the first radio frame is terminated (par. 20, even after determining that the received packet is an OBSS packet intended for a different device, the receiving device may continue to defer backoff operations until such time that the period reserved by the channel associated with the OBSS packet expires, which indicating the remaining duration of the packet after determining the OBSS packet is not intended to the STA), wherein the updating occurs at a time instant corresponding to the end time of the first radio frame (fig. 2E, par. 31, 41, updating the TXOP at the end of the OBSS packet or the end of the preamble of the OBSS packet) and comprises:
using a predetermined variable to store the first transmission opportunity duration (fig. 2E, par. 20, 31, 41, backoff counter) and using the remaining duration of the first (fig. 2D, par. 31, 36, 41, the backoff counter associated with multiple device is expired before the decoding of the OBSS packet and in par. 20, 42, 44, 62, the backoff further increase with the NAV of the OBSS packet);
in response to determining that a value of the radio frame duration timer is zero, comparing the predetermined variable and a value of the NAV (fig. 2D, par. 31, 41, the backoff counter associated with multiple device is expired before the decoding of the OBSS packet and in par. 20, 42, 44, 62, the backoff further increase with the NAV of the OBSS packet); and
in response to comparing the predetermined variable and a value of the NAV, using the predetermined variable to update the NAV of the first station (fig. 2D, par. 31, 41, the backoff counter associated with multiple device is expired before the decoding of the OBSS packet and in par. 20, 42, 44, 62, the backoff further increase with the NAV of the OBSS packet), wherein the updating occurs at a time instant corresponding to the expected end time of the first radio frame (fig. 2E, par. 31, 41, updating the TXOP at the end of the OBSS packet or the end of the preamble of the OBSS packet).
 Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BARRIAC in SAMMOUR to updating the NAV in consideration of the packet expired or end of the packet.
The motivation would have been to obtain the maximum available channel as possible and thus optimize the resource utilization. 

But, KIM in a similar or same field of endeavor teaches comparing the predetermined variable and a value of the NAV to determine whether the predetermined variable is greater than the value of the NAV (par. 154, 351); in response to determining that the predetermined variable is greater than the value of the NAV, update the NAV (par. 154, 351).
 Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KIM in SAMMOUR and BARRIAC to determine the NAV for updating the NAV.
The motivation would have been to provide updating the NAV for the STA relative to different frame types and prevent collision in the system. 

Regarding claim 2, SAMMOUR teaches the method according to claim 1, wherein the updating the NAV of the first station or maintaining the NAV of the first station unchanged according to the remaining duration of the first radio frame and the first transmission opportunity duration carried in the first radio frame (par. 82, reading the Duration ID value from the frame to update its NAV duration, the duration indicating the duration of the data PPDU as indicated by par. 48 and remaining duration as in BARRIAC) comprises: 
(par. 82, reading the Duration ID value from the frame to update its NAV duration, the duration indicating the duration of the data PPDU as indicated by par. 48, the Duration field would be part of the preamble of the PPDU and depending on the type of the preamble of the downlink frame or uplink frame as in par. 47); and 
updating the NAV of the first station or maintaining the NAV of the first station unchanged according to the first transmission opportunity duration (par. 82, reading the Duration ID value from the frame to update its NAV duration, the duration indicating the duration of the data PPDU as indicated by par. 48).
However, SAMMOUR does not teach determining the remaining duration, updating the NAV of the first station or maintaining the NAV of the first station unchanged according to the determined remaining duration of the first radio frame.
But, BARRIAC et al. (US 20170055160) in a similar or same field of endeavor teaches determining the remaining duration, updating the NAV of the first station or maintaining the NAV of the first station unchanged according to the determined remaining duration of the first radio frame (par. 20, the one or more devices generally honors a period reserved on the channel for the OBSS packet through the network allocation vector ( NAV) or through the duration field in the preamble of the received packet and even after determining that the received packet is an OBSS packet intended for a different device, the receiving device may continue to defer backoff operations until such time that the period reserved by the channel associated with the OBSS packet expires, which indicating the remaining duration of the packet after determining the OBSS packet is not intended to the STA);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BARRIAC in SAMMOUR and KIM to updating the NAV in consideration of the packet expired or end of the packet.
The motivation would have been to obtain the maximum available channel as possible and thus optimize the resource utilization. 

Regarding claim 3, SAMMOUR teaches the method according to claim 2, wherein the determining the remaining duration of the first radio frame according to the preamble type of the first radio frame and the transmission time of the first radio frame comprises: 
determining a receiving termination position of the first radio frame at a receiving termination time according to the preamble type of the first radio frame (par. 82, reading the Duration ID value from the frame to update its NAV duration, the duration indicating the duration of the data PPDU as indicated by par. 48 and depending on the type of the preamble of the downlink frame or uplink frame as in par. 47); and 
determining the remaining duration of the first radio frame according to the transmission time of the first radio frame and the determined receiving termination position of the first radio frame (par. 47, 48, 82, the duration of the downlink frame or uplink frame).

Regarding claim 4, SAMMOUR teaches the method according to claim 3, wherein the determining the receiving termination position of the first radio frame at the receiving termination time according to the preamble type of the first radio frame comprises at least one of the following: 
in response to determining that the preamble type of the first radio frame is a Single-User format or Trigger based Uplink format, determining that a time point when the first radio frame ends is the receiving termination position (par. 47, 48, 82, the downlink frame or uplink frame and the PPDU is separated by the HT-SIG field as indicated by par. 17, 18 and fig. 6 and par. 4, signal receiver aggregate or multiple receiver aggregate); 
in response to determining that the preamble type of the first radio frame is an Extended Range Single-User format, determining that a time point when a repeated HE- SIG-A in the first radio frame ends is the receiving termination position (make optional based on “at least one of” and “or”); 
in response to determining that the preamble type of the first radio frame is a Multiple-User format, and determining that the target receiving station is not the first station according to the HE-SIG-A in the first radio frame, determining that the time point when the HE-SIG-A in the first radio frame ends is the receiving termination position (par. 47, 48, 82, the downlink frame or uplink frame and the PPDU is separated by the HT-SIG field as indicated by par. 17, 18 and fig. 6 and par. 4, signal receiver aggregate or multiple receiver aggregate); or 
(par. 47, 48, 82, the downlink frame or uplink frame and the PPDU is separated by the HT-SIG field as indicated by par. 17, 18 and fig. 6 and par. 4, signal receiver aggregate or multiple receiver aggregate).

Regarding claims 5, 17, SAMMOR teaches the method according to claim 1, before or after the terminating the receiving of the first radio frame in response to determining that that the target receiving station of the first radio frame being received is not the first station (par. 82, ignoring the frame when the frame is not from the AP associated with the STA), the method further comprising: 
send a receiving termination instruction to the first station (par. 82, ignoring the frame when the frame is not from the AP associated with the STA), wherein the receiving termination instruction is used to update the NAV of the first station or maintain the NAV of the first station unchanged (par. 82, reading the Duration ID value from the frame and considering the frame supersedes locally stored NAV durations at the STA to update its NAV duration, the duration indicating the duration of the data PPDU as indicated by par. 48).
However, SAMMOUR does not teach first functional entity and second functional entity. 
(par. 62, 67, 68, packet decoding component decoding at least a portion of a preamble of the packet to determine whether the packet is part of the OBSS or not and in response to the determination the backoff operation management component to backoff), 
wherein the receiving termination instruction is used for instructing the second functional entity to update the NAV of the first station or maintain the NAV of the first station unchanged (par. 62, 68, 69, backoff operation management component manages backoff operation based on decode the at least a portion of the preamble or a duration of the preamble and updating the NAV).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by BARRIAC in SAMMOUR and KIM to implement different entities for perform different functions.
The motivation would have been to ease and simplify coding. 

Regarding claims 6, 18, BARRIAC teaches the method according to claim 5, wherein the updating the NAV of the first station or maintaining the NAV of the first station unchanged according to the remaining duration of the first radio frame and the first transmission opportunity duration carried in the first radio frame par. 20, even after determining that the received packet is an OBSS packet intended for a different device, the receiving device may continue to defer backoff operations until such time that the period reserved by the channel associated with the OBSS packet expires) comprises:
operating the second functional entity to update the NAV of the first station or maintain the NAV of the first station unchanged according to the remaining duration of the first radio frame and the first transmission opportunity duration carried in the receiving termination instruction (par. 20, the one or more devices generally honors a period reserved on the channel for the OBSS packet through the network allocation vector ( NAV) or through the duration field in the preamble of the received packet and even after determining that the received packet is an OBSS packet intended for a different device, the receiving device may continue to defer backoff operations until such time that the period reserved by the channel associated with the OBSS packet expires, which indicating the remaining duration of the packet after determining the OBSS packet is not intended to the STA).

Regarding claim 7, BARRIAC teaches the method according to claim 6, wherein the operating the second functional entity to update the NAV of the first station or maintain the NAV of the first station unchanged according to the remaining duration of the first radio frame and the first transmission opportunity duration carried in the receiving termination instruction par. 20, even after determining that the received packet is an OBSS packet intended for a different device, the receiving device may continue to defer backoff operations until such time that the period reserved by the channel associated with the OBSS packet expires) comprises: 
(par. 20, 31, 42, the backoff further increase with the NAV of the OBSS packet); and operating the second functional entity to update the NAV of the first station or maintain the NAV of the first station unchanged according to the calculated sum (par. 20, 42, 44, 62, the backoff further increase with the NAV of the OBSS packet).

Regarding claim 8, BARRIAC teaches the method according to claim 5, wherein the first functional entity is used for performing at least one of the following operations:
detecting a signal intensity, receiving and sending a radio frame on a wireless channel, or providing a service for the second functional entity (par. 60, 62, detecting signal for receiving and transmitting for the packet and to provide the decoding); and/or 
the second functional entity is used for performing at least one of the following operations: controlling the first functional entity to access a wireless channel, receiving and decoding a data unit sent by the first functional entity, sending a data unit to the first functional entity and requesting a service, or detecting and controlling a virtual carrier (par. 62, 68, 69, backoff operation management component manages backoff operation based on decode the at least a portion of the preamble or a duration of the preamble and updating the NAV).

Regarding claim 9, BARRIAC teaches the method according to claim 1, wherein the updating the NAV of the first station or maintaining the NAV of the first station unchanged according to the remaining duration of the first radio frame and the first transmission opportunity duration carried in the first radio frame (par. 20, even after determining that the received packet is an OBSS packet intended for a different device, the receiving device may continue to defer backoff operations until such time that the period reserved by the channel associated with the OBSS packet expires) comprises: 
determining whether a sum of the remaining duration of the first radio frame and the first transmission opportunity duration is greater than the NAV (par. 31, 44, 62, the backoff further increase with the NAV of the OBSS packet); 
in response to determining that the sum is greater than the NAV, updating the NAV of the first station by using the sum of the remaining duration of the first radio frame and the first transmission opportunity duration (fig. 2D, par. 31, 41, the backoff counter is expired before the decoding of the OBSS packet and in par. 20, 42, 44, 62, the backoff further increase with the NAV of the OBSS packet); and 
in response to determining that the sum is not greater than the NAV, maintaining the NAV of the first station unchanged (fig. 2C, par. 23, 38, 41, the backoff end immediately after the remainder and transmitting the packet).

Regarding claim 10, BARRIAC teaches the method according to claim 1, wherein the updating the NAV of the first station or maintaining the NAV of the first 
in response to determining that the predetermined variable is less than or equal to the NAV, maintaining the NAV of the first station unchanged (fig. 2C, par. 23, 38, 41, the backoff end immediately after the remainder and transmitting the packet).


Regarding claim 13, BARRIAC teaches the method according to claim 5, wherein the updating the NAV of the first station or maintaining the NAV of the first station unchanged according to the remaining duration of the first radio frame and the first transmission opportunity duration carried in the first radio frame comprises: 
operating the second functional entity to update the NAV of the first station or maintain the NAV of the first station unchanged according to a predetermined value carried in the receiving termination instruction (par. 62, 68, 69, backoff operation management component manages backoff operation based on decode the at least a portion of the preamble or a duration of the preamble and updating the NAV), wherein the predetermined value is a sum of the remaining duration of the first radio frame and the first transmission opportunity duration (par. 31, 44, 62, the backoff further increase with the NAV of the OBSS packet).

Regarding claim 14, BARRIAC teaches the method according to claim 6, wherein the updating the NAV of the first station or maintaining the NAV of the first 
determining whether a sum of the remaining duration of the first radio frame and the first transmission opportunity duration is greater than the NAV (par. 31, 44, 62, the backoff further increase with the NAV of the OBSS packet); 
in response to determining that the sum is greater than the NAV, updating the NAV of the first station by using the sum of the remaining duration of the first radio frame and the first transmission opportunity duration (fig. 2D, par. 31, 41, the backoff counter is expired before the decoding of the OBSS packet and in par. 20, 42, 44, 62, the backoff further increase with the NAV of the OBSS packet); and 
in response to determining that the sum is not greater than the NAV, maintaining the NAV of the first station unchanged (fig. 2C, par. 23, 38, 41, the backoff end immediately after the remainder and transmitting the packet).

Regarding claim 15, BARRIAC teaches the method according to claim 6, wherein the updating the NAV of the first station or maintaining the NAV of the first station unchanged according to the remaining duration of the first radio frame and the first transmission opportunity duration carried in the first radio frame comprises: 
using a predetermined variable to store the first transmission opportunity duration and using the remaining duration of the first radio frame to update a radio frame duration timer (fig. 2D, par. 31, 41, the backoff counter associated with multiple device is expired before the decoding of the OBSS packet and in par. 20, 42, 44, 62, the backoff further increase with the NAV of the OBSS packet); and in response (fig. 2D, par. 31, 41, the backoff counter associated with multiple device is expired before the decoding of the OBSS packet and in par. 20, 42, 44, 62, the backoff further increase with the NAV of the OBSS packet); in response to comparing the predetermined variable and a value of the NAV, using the predetermined variable to update the NAV (fig. 2D, par. 31, 41, the backoff counter associated with multiple device is expired before the decoding of the OBSS packet and in par. 20, 42, 44, 62, the backoff further increase with the NAV of the OBSS packet); in response to determining that the predetermined variable is less than or equal to the NAV, maintaining the NAV of the first station unchanged (fig. 2C, par. 23, 38, 41, the backoff end immediately after the remainder and transmitting the packet);
However, SAMMOUR and BARRIAC do not explicitly teach comparing the predetermined variable and a value of the NAV to determine whether the predetermined variable is greater than the value of the NAV; in response to determining that the predetermined variable is greater than the value of the NAV, update the NAV; 
But, KIM in a similar or same field of endeavor teaches comparing the predetermined variable and a value of the NAV to determine whether the predetermined variable is greater than the value of the NAV (par. 154, 351); in response to determining that the predetermined variable is greater than the value of the NAV, update the NAV (par. 154, 351);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as 
The motivation would have been to provide updating the NAV for the STA relative to different frame types and prevent collision in the system. 

Regarding claim 25, 26, SAMOUR teaches the method according to claim 1, wherein the first radio frame includes a BSS color information that is used for determining that the target receiving station of the first radio frame being received is not the first station (par. 67, the first device may determine whether a transmission is from the same BSS as the first device or from an OBSS based on color code/information included in the preamble of the packet that identifies the BSS from which the packets originated).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMMOUR et al. (US 20070147284),  BARRIAC et al. (US 20170055160 as supported by provisional 62207790 filed on 08/20/2015), and KIM et al. (US 20170295560 as supported by provisional 62163984 filed on 05/20/2015 and 62276244 filed on 01/08/2016) as applied to claim 1 above, and further in view of MUJTABA et al. (US 20150257106).

Regarding claim 11, SAMMOUR teaches the method according to claim 1, wherein the updating the NAV of the first station or maintaining the NAV of the first station unchanged according to the remaining duration of the first radio frame and the first transmission opportunity duration carried in the first radio frame comprises: 
determining the remaining duration of the first radio frame according to a current transmission duration of the first radio frame indicated by a high throughput signal field of the first radio frame (par. 47, 48, 82, the downlink frame or uplink frame and the PPDU is separated by the HT-SIG field as indicated by par. 17, 18 and fig. 6 and par. 4, signal receiver aggregate or multiple receiver aggregate); and 
updating the NAV of the first station or maintaining the NAV of the first station unchanged according to the determined remaining duration of the first radio frame and the first transmission opportunity duration (fig. 2D, par. 31, 41, the backoff counter associated with multiple device is expired before the decoding of the OBSS packet and in par. 20, 42, 44, 62, the backoff further increase with the NAV of the OBSS packet).
However, SAMMOUR does not teach a non-high throughput signal field of the first radio frame.
MUJTABA et al. (US 20150257106) teaches determining the remaining duration of the first radio frame according to a current transmission duration of the first radio frame indicated by a non-high throughput signal field of the first radio frame (par. 63). 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as 
The motivation would have been to provide scalability when modify and upgrading with legacy. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMMOUR et al. (US 20070147284),  BARRIAC et al. (US 20170055160 as supported by provisional 62207790 filed on 08/20/2015), and KIM et al. (US 20170295560 as supported by provisional 62163984 filed on 05/20/2015 and 62276244 filed on 01/08/2016) as applied to claim 1 above, and further in view of YANG et al. (US 20140185557).

Regarding claim 24, BARRIAC teaches the electronic device according to claim 19, wherein the execution of the instructions by the at least one processor further causes the at least one processor to: the backoff end immediately after the remainder and transmitting the packet (fig. 2C, par. 23, 38, 41,).
However, SAMOUR and BARRIAC do not teach in response to determining that the sum of the remaining duration of the second radio frame and the second transmission opportunity duration carried in the second radio frame is less than or equal to the sum of the predetermined variable and the value of the radio frame duration timer, maintain the NAV of the first station unchanged.
But, YANG in a similar or same field of endeavor teaches in response to determining that the sum of the remaining duration of the second radio frame and the (par. 7, 47, updating NAV according to the time length field, which the time length value of a MAC frame in a TXOP is the remaining time length t.sub.TXOP.sup.r (t.sub.TXOP.sup.r>0) of the TXOP at the moment when transmission of the MAC frame is ended).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by YANG in SAMMOUR and BARRIAC and KIM to updating the NAV.
The motivation would have been to provide maintain the synchronization and prevent collision. 


Allowable Subject Matter
Claims 22, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 22, 23, BARRIAC teaches the method according to claim 10, further comprising:
(fig. 2B, 2E, par. 38, 41, receiving packet 222 before the end of packet 216-a or NAV); 
in response to determining that that a target receiving station of the second radio frame is not the first station (par. 20, determining that the received packet is an OBSS packet intended for a different device);
YANG et al. (US 20140185557) teaches a method for processing a network allocation vector (NAV) (par. 7, NAV), comprising: terminating receiving of a first radio frame in response to determining that a target receiving station of the first radio frame being received is not a first station (par. 7, MAC frame with destination address does not match with local address); and 
updating an NAV of the first station or maintaining the NAV of the first station unchanged according to a remaining duration of the first radio frame and a first transmission opportunity duration carried in the first radio frame (par. 7, 47, updating NAV according to the time length field, which the time length value of a MAC frame in a TXOP is the remaining time length t.sub.TXOP.sup.r (t.sub.TXOP.sup.r>0) of the TXOP at the moment when transmission of the MAC frame is ended).
However, the art of record fails to teach or make obvious 
“terminating receiving of the second radio frame and determining whether a sum of a remaining duration of the second radio frame and a second transmission opportunity duration carried in the second radio frame is greater than a sum of the predetermined variable and the value of the radio frame duration timer; 

in response to determining that the sum of the remaining duration of the second radio frame and the second transmission opportunity duration carried in the second radio frame is less than or equal to the sum of the predetermined variable and the value of the radio frame duration timer, maintaining the NAV of the first station unchanged.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LIU et al. (US 20110064013) teaches If the new NAV value in the received MB-CTS message/frame/signal duration field is greater than the NAV value that the STA currently has stored, then the current NAV value that the STA has is updated to the NAV value in the received MB-CTS frame/signal/message at 1110 (par. 49).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        05/22/2021